Matter of Danta P.C. v Tyrell C. (2015 NY Slip Op 01712)





Matter of Danta P.C. v Tyrell C.


2015 NY Slip Op 01712


Decided on February 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2015

Gonzalez, P.J., Mazzarelli, Acosta, Moskowitz, DeGrasse, JJ.


14348

[*1] In re Danta P.C., Petitioner-Respondent,
vTyrell C., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.
Geoffrey P. Berman, Larchmont, for respondent.
Jo Ann Douglas, New York, attorney for the child Terrell C.
Bruce A. Young, New York, attorney for the child Tahj C.

Order of protection, Family Court, New York County (Carol J. Goldstein, Referee), entered on or about August 23, 2013, against respondent, upon a fact-finding that he committed the family offense of harassment in the second degree, unanimously affirmed, without costs.
A preponderance of the credible hearing evidence supports the referee's finding that respondent committed acts that would constitute harassment in the second degree, warranting the issuance of a two-year order of protection against him (see Family Court Act §§ 832; 842; Penal Law § 240.26[1], [3]). Petitioner testified that in July and August of 2011 respondent was verbally abusive to her, among other things, threatening to kill her (see Matter of Sarah W. v David W., 100 AD3d 463 [1st Dept 2012]). She also testified that on one occasion, at the children's basketball game, he announced that he was carrying a gun and threatened to harm her, and then, after the game, in the presence of the children, he threatened to "smack" her and said that he could have someone follow and kill her (see Matter of Janice M. v Terrance J., 96 AD3d 482 [1st Dept 2012]). We see no basis for disturbing the referee's credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
The Referee properly issued the order of protection in favor the children as well as [*2]petitioner, because some of respondent's threatening statements to petitioner were made in the children's presence (see Matter of Angela C. v Harris K., 102 AD3d 588, 590 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2015
CLERK